On Motion for Rehearing.
PER CURIAM.
It is contended by the appellee in his motion for rehearing that the conversation that the witness, Nelson, claims to have had with Roberts on February 28, 1952, at 10:45 a. m. shows that appellant must have known that Lummus' would stop payment on the $9,000 check, “as any other inference would brand Lummus as an incompetent.” Mr. Nelson' was not permitted to testify as to what that conversation was. As contended by appellee, however, if Nelson had been informed the $9,000 check would not be paid it could not reasonably be presumed that he bought the check after being so notified. Mr. Roberts denied he ever called Mr. Nelson about the $9,000 check.
Appellee further contends that testimony of Mr. Skidmore shows that he advised Mr. Brumett on February 28, 1952, the $9,000 check would not be paid but there is no such showing in the record. All the record shows is that Mr. Skidmore was asked if he had a conversation with Mr. Brummett concerning a $9,000 check that was supposedly given to Mr. Lummus on or about February 28, 1952, but there is nothing in the record to show when that conversation took place. The question asked is about a check that was given on February 28 and not about a conversation on February 28. There is no showing that appellant had any notice prior to paying *267out the money on February 28, 1952, thát the check would not be paid. From a careful consideration of the entire case, we are of the opinion that the disposition thereof was correct.
It is ordered that the motion for rehearing be in all things overruled. ■